Citation Nr: 1818034	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  07-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder with generalized anxiety disorder.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia patella and parapateller pain.

3.  Entitlement to an evaluation in excess of 10 percent for scars on the left femur.

4.  Entitlement to an evaluation in excess of 10 percent for status post distal left femur fracture (left hip disability).  


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005, February 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a July 2009 travel Board hearing regarding his left knee and left hip disabilities.  A transcript of that hearing is of record. 

In April 2016, the issues pertaining to the Veteran's depressive disorder and left femur scars were remanded so that the Veteran could be scheduled for a travel Board hearing.  In February 2017, however, the Veteran withdrew his request for his hearing.  Thus, the Board may proceed.

Finally, in January 2018, the Veteran was informed that the Veteran's previous private attorney, David Huffman, had lost his VA accreditation.  The Veteran was asked to clarify if he would be appointing a new representative or wished to represent himself.  The Veteran was informed that if he failed to respond within 30 days, it would be assumed that the Veteran wished to represent himself.  The Veteran did not respond within 30 days to this clarification and it is presumed that he wishes to represent himself.  

The appeals were most recently remanded in July 2010 (left hip and left knee disabilities) and April 2016 (depressive disorder and scar disabilities) for additional development.  The appeals were merged into a single appeal stream in March 2018.  Regrettably, further development is required and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

New VA examinations are necessary before the Board may adjudicate the claims on appeal.  

At a December 2013 hearing before a Decision Review Officer, the Veteran testified that his depression increased with his increasing pain.  The Veteran's last examination for depressive disorder is dated December 2011.  The Veteran also asserted at his hearing that his scar had increased in size.  The Veteran was last afforded a VA examination for scars in April 2012

The Veteran was last afforded examinations regarding the severity of the left hip and left knee disabilities in October 2010.  At the time, he reported that he was taking Tylenol Aleve, and icing the areas every few weeks.  Since then, the Veteran has reported worsening symptoms and medications including Vicodin, Diclofenac, Tramadol, and Naproxen have been added to alleviate increased pain and inflammation.

The Veteran should be afforded new VA examinations in order to determine the current severity of his disabilities.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, review of the claims file indicates that more recent treatment records may be available.  The Veteran should be offered the opportunity to provide authorization for treatment records from Parkersburg Orthopedic Associates, the McCarter Health Center and Hughes Family Chiropractic.  38 C.F.R. § 3.159.  Further, any additional treatment records from the VA medical center should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. at 613.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any outstanding private treatment he has received for his service-connected psychiatric, left knee, left hip and scar disabilities and to provide authorizations for VA to obtain records of any such private treatment from such facilities to include Parkersburg Orthopedic Associates, the McCarter Health Center and Hughes Family Chiropractic.  The AOJ should also obtain any outstanding VA treatment records.  

If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  After obtaining any additional records to the extent possible:

Schedule the Veteran for an examination by the appropriate medical professional to determine the nature and severity of the Veteran's service-connected depressive disorder, left knee, left femur scars and left hip disabilities.

All necessary tests and studies should be conducted in order to identify the degree impairment attributable to each disability.

Regarding the Veteran's left knee and left hip disability examinations, the examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If ankylosis is present, please so note.

The report of each examination should contain a detailed account of all manifestations of the disability found to be present.

3.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claims.  If any benefit sought on appeal cannot be granted, the Veteran must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.





							(CONTINUED ON NEXT PAGE)







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




